   Case 1:16-cv-05534-SHS Document 166 Filed 03/05/21 Page 1 of 2


Morgan Lewis

Sean P. Lynch
Of Counsel
+1.609.919.6611
sean .lynch @morganlewis.com

                                                                                 MEMO ENDORSED
March 2, 2021


VIA ECF

Hon Sidney H. Stein, U.S.D.J .
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       Walfish v. Northwestern Mutual et al.. No . 1: 16-cv-05534

Dear Judge Stein:

This firm represents Defendants Northwestern Mutua l Life Insurance Company and Matthew
Holleran (collectively, " Defendants'') in the above-referenced action . We write, with the consent of
Plaintiff and pursuant to Your Honor's Individual Practices and the Southern District of New York
Sealed Records Filing Instructions on the Court's website, to seek leave to file under seal certain
briefing and accompanying exhibits in support of Defendants' Opposition to Plaintiff's Motion In
Limine concerning Plaintiff's tax returns and Defendants' cross-motion for an adverse inference,
which is being filed today, March 2, 2021.

In support of Defendants' opposition and motion, we will be submitting to the Court certain
documents that conta in "sensitive information," as defi ned by the Electronic Case Filing Rules &
I nstructions for this District, and/ or which have been designated as "Confidential," pursuant to the
Discovery Confidentiality Order that was entered in the related case, Walfish et al. v. Northwestern
Mutual Life Insurance Company, et al, D.N .J. 16-cv-4981 (WJM) (MF), but which the parties have
agreed governs documents produced in thi s and the related case. A copy of the Discovery
Confidentiality Order is enclosed. The documents at issue include the Schedule C's from Plaintiff's
tax returns and compensation amounts reflected in Pla intiff's tax returns.

In light of the sensit ive and confi dential nature of t he materials at issue, Defendants respectfully
request that the Court grant t hem leave to file these exhi bits and any corresponding portions of
Defendants' briefing referencing the confidential information under sea l in accordance with the
applicable Local Rules.

 Request to seal the documents set forth in this letter granted.

 Dated: New York, New York
        March 5, 2021
                                                      Morgan, Lewis & Bockius                 LLP

                                                      502 Carnegie Center
                                                      Princeton, NJ 08 540-6241                        0   +1.609.919.6600
                                                      United Stat es                                   0   +1.609.9 19.6701

                                                      A Pennsylvania Limited Liability Partnership   I Steven   M. Cohen, Partner-in-Charge
   Case 1:16-cv-05534-SHS Document 166 Filed 03/05/21 Page 2 of 2




Hon Sidney H. Stein, U.S.D.J.
March 2, 2021
Page 2

We thank the Court for its consideration of this request.

Respectfully submitted,
/s/ Sean P. Lynch

Sean P. Lynch

cc: All counsel of record
